                Case 4:21-cr-00103-SMR-HCA Document 69 Filed 07/21/21 Page 1 of 4


   AO 199A      (Rev 7/19) Order Setting Conditions of Release                                                               Page I or 4 Pages




                                       UNITED STATES DISTRICT COURT

                      SOUTHERN                                      District of                              IOWA


               United States of America
                                                                                     ORDER SETTING CONDITIONS
                              V.                                                            OF RELEASE

                    Jamisha Canada                                        Case Number: 4:21CR103-022
                          Defendant

   IT IS ORDERED that the release of the defendant is subject to the following conditions:

                   The defendant must not commit any offense in violation of federal, state or local law on release in this case.

                   The defendant must immediately advise the court or the pretrial services office or supervising officer in writing before
                   any change in address and telephone number.

             @     The defendant must appear at all proceedings as required and shall surrender for service of any sentence imposed as
                   directed. The defendant shall appear at (if blank, to be notified)                   U.S. Courthouse
                   -------'De� s= '--'M                  lo'"'w""'a"--____ on ___________a_s_di_ r_e c_ t_ ed_ __________
                                          o""in"'es= -'---'-'
                                      '--=-=



   Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
   of other persons and the community. IT JS FURTHER ORDERED that the release of the defendant is subject to the conditions marked
   below:

              (4) The defendant is placed in the custody of:
�\ � ( ✓)
             (Name of person or organization) _______________________________
             (Add ress)_______________________________________
             (City and State)_________________(Tel. No.)_________________

   who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use eve1y effort to assure the
   appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant
   violates any conditions of release or disappears.

                                                                 Signed:__ ___ ___________
                                                                              ,--
                                                                              Custodian or Proxy                               Date




                   DISTRIBUTION:      COURT        DEFENDANT        PRETRIAL      SERVICES   U.S. ATTORNEY    U.S. MARSHAL
               Case 4:21-cr-00103-SMR-HCA Document 69 Filed 07/21/21 Page 2 of 4


AO 199B        (Rev. 6/ I I) Additional Conditions of Release                                                                                               Page 2 of 4




    ( ✓)   (5)        The defendant must:


           ( ✓)       (a)     report to the Pretrial Services Office    telephone number ____5_1_5_3_2_2_.1_ 68__ 7___� not later than ___ _a_s _ d_ire_
                                                                                                                                                     _ cte
                                                                                                                                                         _ _d____

   r!)\� �            (b)     maintain or actively seek employment.

                              maintain or commence an education program.
                      (c)

           (     )    (d)     surrender any passport to: _____________________ __
           ( ✓)       (e)     obtain no passport.
           ( ✓)        (t)    abide by the following restrictions on personal association. place of abode, or travel: _S _ta_ te_ _o _f _lo_w_a _ __ ___________


           ( ✓ ) (g)          avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential witness in the subject
                              investigation or prosecution, including but not limited to: Co-defendants t\Uc:    ¢- ,s\,..  rn,o,..f 'nc.c., � \,,/)11\�
                               '5� '1¢0tt. �o                          �       :3cm,sNi�        �,cc\ c.w)>:�                  b},,_ 1tc,,        l\u\..    c1·1s;1.ts,:.�
                      (h)      undergo a mental health evaluation and participate in mental health treatment, to include inpatient services, if required, as directed by �"iil
                              the supervising officer.
                       (1)    maintain residence at a halfway house or community corrections center. as deemed necessary by the U.S. Probation Office. All costs will
                              be paid by the U.S. Probation Office provided the defendant is making satisfactory progress towards goals set by the supervising otlicer.
                              Within 60 days of the date of this Order. the Court will be provided an update on the defendant's status and progress towards community
                              placement.
           ( ✓)        U)     refrain from possessing a firearm. ammunition. destructive device. or other dangerous weapons.
           ( ✓)       (k)     refrain from (    ) any ( ✓) excessive use of alcohol.
           ( ✓)        ( I)   refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by
                              a licensed medical practitioner. This provision does not pennit the use or possession of medical marijuana even with a physician's
                              certification. The defendant is prohibited from using or possessing any synthetic intoxicating substance, including but not limited to
                              "Spice", "K-2" or other forms of synthetic marijuana.
           ( ✓ ) (m)          submit to any method of testing required by the pretrial services office or the supervising officer for determining whether the defendant is
                              using a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch. a
                              remote alcohol testing system. and/or any form of prohibited substance screening or testing.
           ( ✓)       (n)     undergo a substance abuse evaluation and participate in substance abuse treatment, to mclude inpatient services, if required, as directed by
                              the supervising officer.
           ( '/-..)   (o)     participate in one of the following location restriction programs and comply with its requirements as directed.(CHECK ONE):
                                  (i)    ( X) Curfew: You are restricted to your residence every day (     ) from _____ to _____ , or ()I. ) as approved by
                                         the probation officer or supervising officer; or
                                 ( ii)       ) Home Detention: You are restricted to your residence at all times except for employment: education: religious services:
                                         medical. substance abuse. or mental health treatment: attorney visits. court appearances: court-ordered obligations: or other
                                         activities approved in advance by the probation office or supervising officer: or
                                 (iii)       ) Home Incarceration· You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                         court appearances or other activities specifically approved by the Court.
                      (p)     submit to the following location monitoring technology and comply with all of the program requirements and instructions provided. The
                              defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of location
                              monitoring. The defendant shall pay all or part of the location monitoring cost as directed by the officer. (CHECK ONE):
                                                   ) Technology as directed by USPO

                                                    ) Radio Frequency (RF ) monitoring

                                                    l Global Positioning Satellite (GPS)

                                                     ) Voice Recognition
           ( ✓) (q)           report as soon as possible to the pretrial services office or supervising officer any contact with law enforcement personnel. including, but
                              not limited to, any arrest, questioning. or traffic stop.
           ( ✓) (r)           permit a Probation Ofticer to vistit him or her at any time at home or other approved residence.
           (          (s)
          Case 4:21-cr-00103-SMR-HCA Document 69 Filed 07/21/21 Page 3 of 4

AO !99B   (Rev. 6/11) Additional Conditions of Release                        Page 3 of 4




          IT IS FURTHER ORDERED:
               Case 4:21-cr-00103-SMR-HCA Document 69 Filed 07/21/21 Page 4 of 4


 AO 199C       (Rev. 6/1 I) Advise of Penalties                                                                                   Page 4 of 4

                                                   Advice of Penalties and Sanctions
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
  revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a
  fine, or both.
        The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
  of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a
  misdemeanor. This sentence shall be in addition to any other sentence.
        Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a criminal
  investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness,
  victim or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate
  a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly
  more serious if they involve a killing or attempted killing.
       If after release, you knowingly fail to appear as required by the conditions ofrelease, or to surrender for the service of sentence,
  you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
          (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be
                 fined not more than $250,000 or imprisoned for not more than ten years, or both;
          (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined
                 not more than $250,000 or imprisoned for not more than five years, or both;
          (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
          (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
  addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgement of Defendant
        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
  conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
  sanctions set forth above.




                                                              �  _..,
                                                  Directions to United States Marshal

   (   Il   The defendant is ORDERED released after processing.
            The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer
            that the defendant has posted bond and/or complied with all other conditions for release. The defendant shall be
            produced before the appropriate judicial officer at the time and place specified, if still in custody.


 D ate: _______0-7�/ 2=1=/ 2�0=2-l _______
                                                                                              Signature of Judicial Officer

                                                                                     Helen C. Adams. Chief U.S. Magistrate Judge
                                                                                          Name and Title of Judicial Officer
